Citation Nr: 0336530	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  00-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her children




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  The veteran died on March [redacted], 2000.  The appellant is 
his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In February 2003, the appellant had a hearing with 
the undersigned Judge from the Board sitting in Washington 
DC.

In the February 2003 hearing transcript, the appellant 
asserted a claim for accrued benefits.  This claim is 
referred to the RO for appropriate action.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
complete record of outpatient treatment 
and hospitalization from the VA Medical 
Center in Martinsburg, West Virginia, for 
the period of September 1998 to March 
2000.

2.  The RO should then make arrangements 
with the appropriate VA facility to 
obtain a medical opinion from an 
appropriate physician concerning the 
veteran's cause of death.  Send the 
claims folder to the physician for 
review.  After a complete review of the 
record, the physician should determine 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the veteran's cause of death (from cardio 
respiratory failure due to or as a 
consequence of pneumonia due to or as a 
consequence of a history of meningitis) 
was incurred in or aggravated by active 
military service.  

The physician should also provide an 
opinion as to whether the veteran's 
service-connected disabilities were 
either a principal or contributory causes 
of his death.   In addition, the 
physician should state whether the 
veteran's service-connected disabilities 
contributed substantially or materially 
to his death, combined to cause his 
death, or aided assistance to the 
production of his death.  Finally, the 
examiner must determine if there is a 
causal connection between the veteran's 
service-connected disabilities and his 
cause of death.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

